Case 1:18-cr-00123-SPW Document 143 Filed 08/07/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT AUG 0 7 2020
FOR THE DISTRICT OF MONTANA Clerk, US District Court

BILLINGS DIVISION District OF Momane
UNITED STATES OF AMERICA,
CR 18-123-BLG-SPW-1
Plaintiff,
VS. ORDER
NICHOLAS JOHN MONTANO,
Defendant.

 

 

Upon the Defendant’s Second Unopposed Motion for Continuance of
Sentencing and for Extension of all Deadlines (Doc. 142) for the reason that
Defendant has filed a motion for a new trial (Doc. 140),

IT IS HEREBY ORDERED that the sentencing hearing and the forfeiture
hearing currently scheduled for August 26, 2020 at 10:30 a.m., are VACATED
and will be reset pending the Court’s ruling on Defendant’s Motion for a New
Trial (Doc. 140).

The Clerk shall forthwith notify the parties of the making of this Order.

; Yh
DATED this 7 | day of August, 2020.

0 hot

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
